EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Jazdzyk on July 25, 2022.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 1-12 directed to invention non-elected without traverse in Applicant’s reply filed 06/30/21.  Accordingly, claims 1-12 have been cancelled.

	Independent claim 13 has been amended as follows to incorporate the formula of the surfactant presented in claim 1.

	13.	(Currently amended)	A method of enhancing oil recovery :
dissolving a 
flooding the reservoir with the mixture,[.]
wherein the nonionic long chain surfactant is of the formula 
Cn+1H2n+3CH(Cn+3H2n+7)CH 2O(PO)x(EO)yH wherein:
	n is 3, 5, 7, 9, 11 or 13;
	x is from 5-50; and 
	y is from 5-30; 
	wherein the interfacial tension of the nonionic long chain surfactant when combined with the alkyl benzyl sulfonate is between 10-3 mN/m and 10-4 mN/m.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Upon consideration of Applicant’s remarks filed 07/12/22, the prior art rejections as previously set forth have been withdrawn and the claims are allowable for at least the reasons set forth by Applicant in the response.
Additionally, the Examiner notes US 6,828,281 as disclosing a method of recovering hydrocarbons from a subterranean reservoir with an aqueous fluid comprising a surfactant blend that lowers the interfacial tension between hydrocarbon oil and the aqueous fluid.  The reference discloses wherein one component of the blend is an alkyl benzene sulfonate surfactant while a nonionic surfactant may be used in a mixture therewith, as well as wherein the interfacial tension between the liquid hydrocarbon and aqueous fluid containing the surfactant blend is from about 10-4 mN/m to 0.05 mN/m.  The reference, however, does not disclose a nonionic long chain surfactant and/or such a surfactant as the formula instantly claimed and therefore fails to disclose, teach and/or suggest the method as instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/25/22